DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 10/21/2022. As directed by the amendment, claims 3 and 17 were canceled, claims 1, 4, 7-10, 12, 14-15, and 18-19 were amended, and claims 21-22 were added. Thus, claims 1-2, 4-16, and 18-22 are pending for this application. 

Drawings  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reinforcement members” (claim 7 lines 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freyre (US 2005/0245850) in view of Adelman (US 6,558,314).
 Regarding claim 1, Freyre discloses (Fig. 8-11) a brassiere comprising: 
a) a first aperture (aperture of left cushion 114 that receives left dome 110, see Fig. 10 and paragraphs [0060]-[0061])
b) a second aperture (aperture of right cushion 114 that receives right dome 110, see Fig. 10 and paragraphs [0060]-[0061]); 
c) a first shell (left dome 110) having a first rim (left cushion 114) extending laterally outwardly therefrom (see Fig. 10), the first aperture dimensioned and configured to receive one or both of the first shell and first rim (first aperture receives first shell, see Fig. 10 and paragraph [0060]-[0061]), 
d) a second shell (right dome 110) having a second rim (right cushion 114) extending laterally outwardly therefrom (see Fig. 10), the second aperture dimensioned and configured to receive one or both of the second shell and second rim (second aperture receives second shell, see Fig. 10 and paragraph [0060]-[0061]).
Freyre does not disclose the first rim non-fixedly positionable in contact with skin of a wearer; the second rim non-fixedly positionable in contact with skin of the wearer; wherein the first and second rims are slidable outwardly while maintaining contact with the skin, and wherein the first and second rims are slidable outwardly from a first position where the first and second rims extend outwardly form the first and second shells respectively and a second position where the first and second rims extend further outwardly from the first and second shells respectively.
However, Adelman teaches (Fig. 1-3A) a suction device comprising a rim (28) non-fixedly positionable in contact with skin of a wearer (via adjustment of negative pressure in conduit 20) wherein the rims is slidable outwardly while maintaining contact with the skin (see Fig. 3A), and wherein the rim is slidable outwardly from a first position where the rim extends outwardly form the shell (Fig. 1) and a second position where the rim extends further outwardly from the shell (Fig. 3A and Col. 7 lines 1-25). While Adelman only discloses one rim, one of ordinary skill in the art would recognize that combination of Adelman and Freyre references provides for both the first and second rims of Freyre to be modified such that the first rim non-fixedly positionable in contact with skin of a wearer; the second rim non-fixedly positionable in contact with skin of the wearer; wherein the first and second rims are slidable outwardly while maintaining contact with the skin, and wherein the first and second rims are slidable outwardly from a first position where the first and second rims extend outwardly form the first and second shells respectively and a second position where the first and second rims extend further outwardly from the first and second shells respectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second rim of Freyre so that the first rim non-fixedly positionable in contact with skin of a wearer; the second rim non-fixedly positionable in contact with skin of the wearer; wherein the first and second rims are slidable outwardly while maintaining contact with the skin, and wherein the first and second rims are slidable outwardly from a first position where the first and second rims extend outwardly form the first and second shells respectively and a second position where the first and second rims extend further outwardly from the first and second shells respectively, as taught by Adelman, for the purpose of improving conformation of the device to the user’s tissue (Col. 7 lines 1-25 Adelman).
Regarding claim 4, modified Freyre discloses brassiere straps (straps 124), wherein when distractive force is applied to the skin of the user within the first and second shells, the brassiere straps allow the first and second rims to slide laterally outwardly while forcing them to maintain skin contact (rim 14 has low friction due to lubricating layer of petroleum jelly, see paragraph [0055], which provides for lateral sliding).
Regarding claim 5, modified Freyre discloses the distractive forces are applied by an external vacuum in communication with the first and second shells (vacuum pump assembly 16 with vacuum pump 20 applies vacuum via first and second shells 110, see paragraph [0033]). 
Regarding claim 6, modified Freyre discloses the distractive forces are applied by elastic recoil of the first and second shell (see paragraph [0056] Freyre). 
Regarding claim 7, modified Freyre does not disclose reinforcement members to maintain feathered peripheral edges of the first and second rims in firm contact with the skin around the breast to ensure a vacuum seal, wherein a thinnest portion of the peripheral edge being a distalmost edge. 
However, Adelman further teaches reinforcement members (reinforcing element 30 Adelman) to maintain feathered peripheral edges of the first and second rims in firm contact with the skin around the breast to ensure a vacuum seal (Col. 7 lines 1-25 Adelman), wherein a thinnest portion of the peripheral edge being a distalmost edge (see distalmost edge of 28 of Adelman).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brassiere of modified Freyre to include reinforcement members, as taught by Adelman, for the purpose of allowing the rim 28 to deform but not deform enough to cause a breakage of seal (see Col. 7 lines 1-25 Adelman).
Regarding claim 8, modified Freyre discloses the first and second rims are composed of low durometer synthetic rubber (silicone gel, hydrogel or closed cell foam, see Col. 6 lines 55-57 Adelman).
Regarding claim 9, modified Freyre discloses the first and second rims have a feathered down periphery (skirt 28 of Adelman tapers down to a narrower thickness and is angled downward) to increase contact area with the skin, and an inner surface of the feathered down periphery is smooth and uninterrupted (see smoothness in Fig. 3A).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freyre (US 2005/0245850) in view of Adelman (US 6,558,314), and further in view of Munz (US 4,635,618).
Regarding claim 2, modified Freyre discloses first and second rims a surface having a flat surface in contact with skin (see flat surface in Fig. 1) that is deformable to a convex surface in contact with skin (see Fig. 3A Adelman), but does not disclose the first and second rims having a concave lower surface configured to contact skin of the wearer the concave lower surface deformable to the convex surface. 
However, Munz teaches (Fig. 6) a rim having a concave lower surface (lower surface of 29, which is concave in the phantom shown in Fig. 6) configured to contact skin of wearer that is deformable to a convex surface (lower surface of 29 changes from concave to convex when contacting skin and negative pressure is applied, see Col. 4 lines 62-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower surface of modified Freyre to be a concave lower surface configured to contact skin of the wearer the concave lower surface deformable to the convex surface, as taught by Munz, for the purpose of providing a pulling motion to the skin so that a tight seal is formed (Col. 4 lines 62-68 Munz).

Claim 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freyre (US 2005/0245850) in view of Adelman (US 6,558,314) and Kim (US 20200375839).
Regarding claim 10, Freyre discloses (Fig. 8-11) a brassiere comprising:
a) a first aperture (aperture of left cushion 114 that receives left dome 110, see Fig. 10 and paragraphs [0060]-[0061])
b) a second aperture (aperture of right cushion 114 that receives right dome 110, see Fig. 10 and paragraphs [0060]-[0061]); 
c) a first shell (left dome 110) having a first rim (left cushion 114) extending laterally outwardly therefrom (see Fig. 10), the first aperture dimensioned and configured to receive one or both of the first shell and first rim (first aperture receives first shell, see Fig. 10 and paragraph [0060]-[0061]), 
d) a second shell (right dome 110) having a second rim (right cushion 114) extending laterally outwardly therefrom (see Fig. 10), the second aperture dimensioned and configured to receive one or both of the second shell and second rim (second aperture receives second shell, see Fig. 10 and paragraph [0060]-[0061]), 
Freyre does not disclose the first rim non-fixedly positionable in contact with skin of a wearer; the second rim non-fixedly positionable in contact with skin of the wearer; and wherein each of the first and second rims increasingly spread laterally under increasing pressure.
However, Adelman teaches (Fig. 1-3A) a suction device comprising a rim (28) non-fixedly positionable in contact with skin of a wearer (via adjustment of negative pressure in conduit 20) wherein the rims is slidable outwardly while maintaining contact with the skin (see Fig. 3A), and wherein the rim is slidable outwardly from a first position where the rim extends outwardly form the shell (Fig. 1) and a second position where the rim extends further outwardly from the shell (Fig. 3A and Col. 7 lines 1-25), wherein the rim increasingly spreads laterally under increasing pressure (going from the rim shape in Fig. 1 to Fig. 3A is a result increasing spreading under increasing pressure). While Adelman only discloses one rim, one of ordinary skill in the art would recognize that combination of Adelman and Freyre references provides for both the first and second rims of Freyre to be modified such that the first rim non-fixedly positionable in contact with skin of a wearer; the second rim non-fixedly positionable in contact with skin of the wearer; wherein the first and second rims are slidable outwardly while maintaining contact with the skin, and wherein the first and second rims are slidable outwardly from a first position where the first and second rims extend outwardly form the first and second shells respectively and a second position where the first and second rims extend further outwardly from the first and second shells respectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second rim of Freyre so that the first rim non-fixedly positionable in contact with skin of a wearer; the second rim non-fixedly positionable in contact with skin of the wearer, wherein each of the first and second rims increasingly spread laterally under increasing pressure as taught by Adelman, for the purpose of improving conformation of the device to the user’s tissue (Col. 7 lines 1-25 Adelman).
	Modified Freyre does not disclose the first rim being asymmetric with a medial side having a length less than a length of a lateral side.	
However, Kim teaches (Fig. 3) a massage cup having a rim (120) with a medial side (122) having a length less than a length of a lateral side (124, with a length t1 greater than t2, see paragraph [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rim of the modified Freyre so that the rim is asymmetric with a medial side having a length less than a length of a lateral side, as taught by Kim, for the purpose of improving contouring of the device to the breast of user (paragraph [0076] Kim).
Regarding claim 11, modified Freyre discloses the first and second rims are composed of low durometer synthetic rubber (silicone gel, hydrogel or closed cell foam, see Col. 6 lines 55-57 Adelman).
Regarding claim 13, modified Freyre discloses the distractive forces are applied by an external vacuum in communication with the first and second shells (vacuum pump assembly 16 with vacuum pump 20 applies vacuum via first and second shells 110, see paragraph [0033]).
Regarding claim 14, modified Freyre discloses the first and second rims have a feathered down periphery (skirt 28 of Adelman tapers down to a narrower thickness and is angled downward) to increase contact area with the skin, and an inner surface of the feathered down periphery is smooth and uninterrupted (see smoothness in Fig. 3A).   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freyre (US 2005/0245850) in view of Adelman (US 6,558,314) and Kim (US 20200375839), and further in view of Munz (US 4,635,618).
Regarding claim 12, modified Freyre discloses the first and second rims have an inward camber angling downward (skirt 28 of Adelman tapers down to a narrower thickness and is angled downward) from a horizontal plane to increase gripping of the body of the wearer, but does not disclose angling downward and inward from a horizontal plane to increase gripping of the body of the wearer. 
However, Munz teaches (Fig. 6) a rim having a concave lower surface (lower surface of 29, which is concave in the phantom shown in Fig. 6) which results in an angling downward and inward from a horizontal plane to increase gripping of the body of the wearer (Col. 4 lines 62-68 Munz.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rim of modified Freyre to angling downward and inward from a horizontal plane to increase gripping of the body of the wearer, as taught by Munz, for the purpose of providing a pulling motion to the skin so that a tight seal is formed (Col. 4 lines 62-68 Munz).
 
 Claim 15-16, 18-19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freyre (US 2005/0245850) in view of Adelman (US 6,558,314) and Munz (US 4,635,618).
Regarding claim 15, Freyre discloses (Fig. 8-11) a brassiere comprising: 
a) a first aperture (aperture of left cushion 114 that receives left dome 110, see Fig. 10 and paragraphs [0060]-[0061])
b) a second aperture (aperture of right cushion 114 that receives right dome 110, see Fig. 10 and paragraphs [0060]-[0061]); 
c) a first shell (left dome 110) having a first rim (left cushion 114) extending laterally outwardly therefrom (see Fig. 10), the first aperture dimensioned and configured to receive one or both of the first shell and first rim (first aperture receives first shell, see Fig. 10 and paragraph [0060]-[0061]), 
d) a second shell (right dome 110) having a second rim (right cushion 114) extending laterally outwardly therefrom (see Fig. 10), the second aperture dimensioned and configured to receive one or both of the second shell and second rim (second aperture receives second shell, see Fig. 10 and paragraph [0060]-[0061]), 
	Freyre does not disclose the first rim non-fixedly positionable in contact with skin of a wearer; the second rim non-fixedly positionable in contact with skin of the wearer; and wherein each of the first and second rim each have a pre-vacuum concave condition having a concave lower surface configured to contact the skin of the wearer and at least a segment of the concave lower surface deforms upon application of vacuum to a convex condition invert to a convex surface configured to contact skin of the wearer.
However, Adelman teaches (Fig. 1-3A) a suction device comprising a rim (28) non-fixedly positionable in contact with skin of a wearer (via adjustment of negative pressure in conduit 20) wherein the rims is slidable outwardly while maintaining contact with the skin (see Fig. 3A), and wherein the rim is slidable outwardly from a first position where the rim extends outwardly form the shell (Fig. 1) and a second position where the rim extends further outwardly from the shell (Fig. 3A and Col. 7 lines 1-25) wherein the rim has a pre-vacuum condition having a flat lower surface (see Fig. 1) configured to contact the skin of the wearer and at least a segment of the flat lower surface deforms upon application of vacuum to a convex condition (see Fig. 3A) invert to a convex surface configured to contact skin of the wearer (Col. 7 lines 1-25).
Regarding the rim having a pre-vacuum concave condition having a concave lower surface that turns into a convex surface upon application of vacuum, Munz teaches (Fig. 6) a rim having a concave lower surface (lower surface of 29, which is concave in the phantom shown in Fig. 6) configured to contact skin of wearer that is deformable to a convex surface (lower surface of 29 changes from concave to convex when contacting skin and negative pressure is applied, see Col. 4 lines 62-68).
. While Adelman only discloses one rim, one of ordinary skill in the art would recognize that combination of Adelman and Freyre references provides for both the first and second rims of Freyre to be modified such that the first rim non-fixedly positionable in contact with skin of a wearer; the second rim non-fixedly positionable in contact with skin of the wearer; and wherein each of the first and second rim each have a pre-vacuum concave condition having a concave lower surface configured to contact the skin of the wearer and at least a segment of the concave lower surface deforms upon application of vacuum to a convex condition invert to a convex surface configured to contact skin of the wearer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second rim of Freyre so that the first rim non-fixedly positionable in contact with skin of a wearer; the second rim non-fixedly positionable in contact with skin of the wearer; wherein the first and second rims are slidable outwardly while maintaining contact with the skin, and wherein each of the first and second rim each have a pre-vacuum condition having a lower surface configured to contact the skin of the wearer and at least a segment of the lower surface deforms upon application of vacuum to a convex condition invert to a convex surface configured to contact skin of the wearer., as taught by Adelman, for the purpose of improving conformation of the device to the user’s tissue (Col. 7 lines 1-25 Adelman); and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brassiere of modified Freyre to include a pre-vacuum concave condition having a convace lower surface configured to contact skin of the wearer the concave lower surface deformable to the convex surface, as taught by Munz, for the purpose of providing a pulling motion to the skin so that a tight seal is formed (Col. 4 lines 62-68 Munz).
Regarding claim 16, modified Freyre discloses the first and second rims change angle from a more vertical to a more horizonal with application of pressure (see Fig. 1, pre-application of pressure, to Fig. 3a, application with pressure of Adelman).
Regarding claim 18, modified Freyre discloses the first and second rims have a feathered down periphery (skirt 28 of Adelman tapers down to a narrower thickness and is angled downward) to increase contact area with the skin, and an inner surface of the feathered down periphery is smooth and uninterrupted (see smoothness in Fig. 3A).
Regarding claim 19, modified Freyre does not disclose reinforcement members to maintain feathered peripheral edges of the first and second rims in firm contact with the skin around the breast to ensure a vacuum seal, wherein a thinnest portion of the peripheral edge being a distalmost edge. 
However, Adelman further teaches reinforcement members (reinforcing element 30 Adelman) to maintain feathered peripheral edges of the first and second rims in firm contact with the skin around the breast to ensure a vacuum seal (Col. 7 lines 1-25 Adelman), wherein a thinnest portion of the peripheral edge being a distalmost edge (see distalmost edge of 28 of Adelman).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brassiere of modified Freyre to include reinforcement members, as taught by Adelman, for the purpose of allowing the rim 28 to deform but not deform enough to cause a breakage of seal (see Col. 7 lines 1-25 Adelman).
Regarding claim 20, modified Freyre discloses the first and second shells are dome-shaped (see Abstract and Fig. 10 Freyre).  
Regarding claim 22, modified Freyre discloses the first and second rims have a tapering edge in the concave and convex conditions (see Fig. 1 and 3A of Adelman, as well as Fig. 6 Munz) 
 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freyre (US 2005/0245850) in view of Adelman (US 6,558,314), and further in view of Palomaki (US 2017/0196756). 
Regarding claim 21, modified Freyre a first shell with a first rim and second shell with a second rim, but does not disclose the first shell is removable from the first rim and the second shell is removable from the second rim, the first and second shells interchangeable with shells of a different depth.
However, Palomaki teaches (Fig. 3a-4b) a rim (4) that is removable from a first shell (3) (paragraph [0054]) the shell interchangeable with shells of a different depth (paragraphs [0055]-[0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rims and shells of modified Freyre so that the first shell is removable from the first rim and the second shell is removable from the second rim, the first and second shells interchangeable with shells of a different depth, as taught by Palomaki, for the purpose of allowing differently sized shells and shapes to be used for the same device.
 
Response to Arguments
Applicant’s arguments filed 10/21/2022 have been fully considered. 
Applicant’s arguments with respect to claim(s) 1, 10, 15 have been considered but are moot because the new ground of rejection relies on one or more additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785